oO Oo KN DO ON BR WY NO

N NO NO NH NO NN YN NO NO we eee
oN BN UN BP WY NYO KH Oo CO PHN DH NH BP WY NY KF CO

 

Case 3:18-cv-00461-RCJ-WGC Document 93 Filed 01/15/21 Page 1of12

Katherine F. Parks, Esq. - State Bar No. 6227
Ryan J. McElhinney, Esq. — State Bar No. 12039
Thorndal Armstrong Delk Balkenbush & Eisinger
6590 S. McCarran Blvd., Suite B

Reno, Nevada 89509

(775) 786-2882

kfp@thorndal.com

rjm@thorndal.com

Attorneys for Defendants

CHURCHILL COUNTY AND

BENJAMIN TROTTER

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

MICHAEL ERWINE, CASE NO. 3:18-cv-00461-RCJ-WGC

Plaintiff,
OPPOSITION TO PLAINTIFE’S

VS. MOTION FOR PRESUMPTION AND
ADVERSE JURY INSTRUCTION DUE
CHURCHILL COUNTY, a political subdivision | TO SPOILATION OF EVIDENCE, OR
of the State of Nevada; CHURCHILL COUNTY | INTHE ALTERNATIVE, DISMISSAL
SHERIFF BENJAMIN TROTTER; and DOES 1 | AND DEFAULT JUDGMENT

through 10 inclusive,

Defendants.

 

 

COME NOW Defendants, CHURCHILL COUNTY and BENJAMIN TROTTER, by
and through their attorneys of record, Thorndal Armstrong Delk Balkenbush & Eisinger, and
hereby file their opposition to Plaintiff's Motion for Presumption and Adverse Jury Instruction
Due to the Spoilation of Evidence, or in the alternative, Dismissal and Default Judgment. This
motion is made and based upon the Memorandum of Points and Authorities set forth below and
all pleadings and papers on file herein.

MI
Mil
Ml

 

 
Oo ON ND vA FB W NY

wo NO NO NH NH HN NY NY NO | HR YR FH KF FSF FP EF El
Co tN NO UN Bh WY NY KH CO BO BAN KH A HR W NY KF OO

 

Case 3:18-cv-00461-RCJ-WGC Document 93 Filed 01/15/21 Page 2 of 12

I
INTRODUCTION

On December 22, 2020, Plaintiff Michael Erwine filed a Motion for Presumption and

Adverse Jury Instruction, the opposition to which is set forth herein.
II
FACTUAL ISSUES

This lawsuit arises out of Plaintiff Michael Erwine’s separation from employment with
the Churchill County Sheriff’s Office (“CCSO”) as a probationary Sheriff's Deputy on October
10, 2016. In his motion for presumption and adverse jury instruction, Plaintiff contends that an
allegedly defamatory memorandum was placed into his personnel file that was then shared with
the Washoe County Sheriffs Department which prevented him from gaining employment with
that, and other, law enforcement agencies.

The Plaintiff further asserts that he was witness to unconstitutional treatment of inmates
by other employees of the CCSO and, at the time, chose to conduct his own unilateral
investigation regarding this alleged treatment. Part of the Plaintiff's investigation was a review
of surveillance footage of the graveyard shift’s treatment of one particular inmate, Andrew
Beaulieu. See Motion 4:18-27. The Plaintiff alleges that, upon review of the surveillance
footage, Beaulieu had been denied water and was, therefore, being mistreated while housed in
the security cell. Another incident involving an inmate named Michael Maes is also at issue in
Plaintiff's Motion. The Plaintiff asserts that, while in the “cage” with inmate Maes, he found
himself in an uncomfortable position between the inmate and the control panel, at which point
he removed his taser from his holster and pointed it at the ground. He further states that he only
removed the cartridge of the taser due to the inmate’s close proximity to himself and another
deputy. Motion 5:12-18. With respect to the Plaintiff's job performance, generally, former
Churchill County Sheriff Ben Trotter had a counseling session with Erwine on or around
October 7, 2016, during which Erwine stated his primary goal was to get through his
probationary period which ended in December of 2016. See Trotter Memo attached to this

Opposition as Exhibit 1. Sheriff Trotter responded by saying that there were three areas that

-2-

 

 
oOo Oo NHN DWN nA FP WD NO &

NO NO NO NB NY NY YN NHN NO KH KF KF HF FF Re RESO eS Oe
oC NY DA UW BP WY NY |& CO OO fH AND HDB vA FP WH NY | CO

 

Case 3:18-cv-00461-RCJ-WGC Document 93 Filed 01/15/21 Page 3 of 12

needed improvement with regard to Erwine’s employment: demonstration of professional
attitude and actions, hard work and being a team player. The memo also makes mention to
some “friction” between Sergeant Sean Summers and Erwine, but also indicates Sheriff Trotter
believed Erwine would get a “fresh start” under new supervisor, Sergeant Jesse Nuckolls. Jd.
Concerns about Erwine’s job performance were also commented upon by former Churchill
County Sheriffs Office Captain Michael Matheson, who stated in a memo dated August 11,
2016, that, “Deputy Erwine needs to focus on and master his duties and functions in the
detention center before being distracted by other opportunities,” and “I told Deputy Erwine that
to this time he had earned a reputation with his co workers as an unmotivated and
underperforming deputy . . . I strongly encouraged him to re focus and motivate himself to
perform at a higher level.” See Exhibit 3, Matheson Memo.

The memorandum returned in October 10, 2016, are reports from Deputy Thompson
(attached to the Plaintiff’s Motion as Exhibit 4), who witnessed the Beaulieu incident, and
Sergeant Summers (attached to Plaintiff's Motion as Exhibit 5) to whom Deputy Thompson
took his concerns about the way the Plaintiff handled the Beaulieu incident. Deputy
Thompson’s report makes reference to video footage that the Plaintiff had reviewed an action
to which Sergeant Summers suggested Erwine had no authority to do.

Plaintiff does not attempt to establish in his Motion that he, or anyone at the CCSO or
Churchill County, was on notice of a potential lawsuit involving his termination from
employment as a probationary employee. Rather, Plaintiff argues that notice of potential
litigation by Beaulieu and Maes inmates is relevant and somehow warrants sanctions against
the Defendants. See Motion, 6:18-26. The Plaintiff's arguments in this regard lack merit and
Plaintiff has no standing to support the same.

Plaintiff alleges that the video surveillance associated with these incidents should have
been preserved because the CCSO was on notice of potential litigation involving these inmates,
but fails to establish that Churchill County and/or CCSO were on notice of potential litigation
involving Erwine. Despite his claim that the only rational explanation for the deletion of the

videos was that they could be used as evidence, “against Churchill County in litigation,”

-3-

 

 
oc Oo NBO AW BR WY NH

NO NO NO NO HO YN NY NO NHN =| | FY HF RFR Fe RF See
oo SN WO AW FP WD NY —|&§ DOD OO OH INQ HDB WH Bh WY NPY K OC

(ase 3:18-cv-00461-RCJ-WGC Document 93 Filed 01/15/21 Page 4 of 12

Sergeant Jesse Nuckolls whose job duties include IT, demonstrates that, as an automated
function of the digital surveillance system, videos were deleted from the system every thirty
(30) days and the drive overwritten by subsequent recordings. See Affidavit of Sergeant Jesse
Nuckolls attached hereto as Exhibit 5. The Department also changed physical locations in
December of 2017, and is currently utilizing a new detention facility security system. Jd. The
utilization of the new security system predated the Plaintiff's lawsuit by approximately ten (10)
months but, as stated, the videos in question were automatically overwritten by the system
thirty (30) days after recordation. Jd. The Plaintiffs argument that the Defendants deliberately
spoilated evidence to prevent it from being used against it in potential civil rights litigation
does not support his request for sanctions. It is undisputed that neither of the inmates referred to
in Plaintiff's Motion ever brought suit against Churchill County. Further, and more
importantly, Plaintiff cannot use alleged notice on the part of the Defendant’s possible litigation
by others to support an award of sanctions in this lawsuit. See Stanfill v. Talton, 851 F. Supp.
2d 1346, 1365-66 (M.D. Ga. 2012).
II
LEGAL ANALYSIS

The inferences courts are permitted to draw from the loss or destruction of evidence are
well settled. The adverse inference is based on two grounds, one evidentiary and one not. In the
evidentiary context, where the contents of a document or, in this case, a surveillance video, are
relevant to an emergent issue in litigation and the owner or controller of the video is on notice
of potential litigation, the court may construe the non-production or destruction of said video as
evidence that the party who lost or destroyed the video did so out of a fear that the contents of
the video would harm him. Akiona v. United States, 938 F.2d 158, 161 (9th Cir. 1991). The
second prong of the analysis is punitive in nature and, “presumably deters parties from
destroying relevant evidence before it can be introduced at trial.” Nation-Wide Check Corp. v.
Forest Hills Distributors, Inc., 692 F.2d 214, 217 (1st Cir. 1982). Sanctions may be imposed by
the Court against a party who has destroyed or lost videos if that party was on notice that the

video was relevant to potential litigation or was reasonably calculated to lead to the discovery

-4-

 

 

 
co fe SD DW OT BP WD HO ke

NO WO NO WN NO HNO NH NHN NO HH fF Ff FF FF OF OS
ao NHN BO A FP WY NY K|§& OD OO Ge ND HR AW BP WD NYO KF OC

(Case 3:18-cv-00461-RCJ-WGC Document 93 Filed 01/15/21 Page 5 of 12

of admissible evidence. Wm. T. Thompson Co. v. Gen. Nutrition Corp., 593 F. Supp. 1443,
1455 (C.D. Cal. 1984). However, as a threshold issue, the party alleging spoliation must first
establish that the evidence was destroyed wrongfully and must also make a de minimus
showing of relevancy. See, Akiona, 938 F.2d 158 at 161; see also, Nichols v. State Farm Fare
and Casualty Co., 6 P.3d 300, 304 (Alaska 2000).

Notice and Duty to Preserve

In order to establish spoliation, one must first establish that a party had notice of
potential litigation. Leon v. IDX Sys. Corp., 464 F.3d 951, 958 (9th Cir. 2006). A party should
only be penalized for destroying documents if it was wrong to do so and that requires, at a
minimum, some notice that the documents are potentially relevant. Akiona 938 F.2d at 161. The
inference depends on a showing that the party had notice that the documents were relevant .. .
(indicating that this minimum link of relevance is required before deterrence rationale would
justify shifting burden of proof). /d. The Plaintiff's argument is strained because the
Defendants had no notice of the instant lawsuit at the time the videos were purged by the
automated system. Indeed, the Plaintiff cannot prove a deliberate or negligent act by the
Defendants as the deletion was the result of an automated process. The Plaintiffs motion puts
the cart before the horse in so far as he assumes the prerequisite factors for spoliation (e.g.
notice) are present here, which they are not. The Plaintiff was separated from the CCSO while
he was still a probationary employee for a number of reasons, only one of which included his
failure to follow the proper chain of command with regard to the Beaulieu incident. The
Defendants had no notice of the instant lawsuit in October of 2016. In fact, the Plaintiff did not
file his Complaint until September of 2018, nearly two years after his separation. Plaintiff's
argument that the Defendants should be sanctioned in this case because they were on notice of
the possibility of litigation by some other parties, who never in-fact filed suit against these
Defendants, is without merit. Plaintiff asks this court to shift the duty allegedly owed to
inmates Beaulieu and Maes to himself which is improper. In Stanfill v. Talton, 851 F. Supp. 2d
1346, the Plaintiff was the father of an inmate who died while in the custody of a county law

enforcement agency. He argued therein that the law enforcement agency defendants owed him

-5-

 

 

 
oT Oo ON DN WN FP WD NO

NO NO NO NO NO NO NHN NY NO HK Ff HF HF HF HF FE EF S|
Co nN ONO UN BP WY NY K§ OS BO CoO JN WB WH BP WY HN

 

(

Case 3:18-cv-00461-RCJ-WGC Document 93 Filed 01/15/21 Page 6 of 12

a duty with regard to preservation of video evidence. The Court disagreed:

The mere investigation into Stanfill's death, which apparently is routine
procedure following an in-custody death, does not necessarily mean that Holt
should have at that time anticipated litigation with the Plaintiff, nor does it mean
that the Plaintiff can take advantage of the duty to preserve evidence, if there
was one, Holt owed to the GBI (the agency investigating the incident). The
Court is not aware of any decision by a court in this circuit adopting the
“shifting duty” argument urged by the Plaintiff, and on the facts here, this Court
declines the opportunity to be the first. Stan/ill v. Talton, 851 F. Supp. 2d 1346,
1365-66 (M.D. Ga. 2012).

Comparable to the facts in Akiona, there is no indication in the record, or in the
Plaintiff's Motion, which would suggest the Defendants destroyed any surveillance video with
the intent of covering up information related, or relevant to, his separation from employment.
CCSO had no notice of the instant lawsuit which would have triggered the duty to preserve the
evidence. A party's destruction of evidence qualifies as willful spoliation if the party has some
notice that the documents were potentially relevant to the litigation before they were destroyed.
Leon 464 F.3d 951 959. The duty to preserve documents attaches when a party should have
known that evidence may be relevant to future litigation. The future litigation must be
“probable,” which has been held to mean “more than a possibility.” Jn re Napster, Inc.
Copyright Litig., 462 F. Supp. 2d 1060, 1068 (N.D. Cal. 2006). The instant matter did not even
rise to the level of a “possibility” in the mind of any party hereto at or near the time of Erwine’s
separation from the CCSO during his probationary period. Neither CCSO or Churchill county
had actual or constructive notice of the instant lawsuit until it was filed on September 28, 2018,
nor any other notice or knowledge which would have triggered a duty to preserve the video.

Dismissal is an overly harsh remedy

As an alternative to adverse inferences and special jury instructions, the Plaintiff prays
that this Court enter default judgment in his favor and dismiss the case. This is an extreme
remedy reserved for only the most egregious of spoliation cases. Dismissal is a particularly
severe sanction warranted only for outrageous destruction of evidence. Jn re Napster, Inc.
Copyright Litig., 462 F. Supp. 2d 1060 at 1066. Dismissal is an available sanction when, “a

party has engaged deliberately in deceptive practices that undermine the integrity of judicial

-6-

 

 
ST 0 fF SN DB Wn BP WD NO

NO WoO NO NHN NH PO WH NO NO HR HF FF FF KF FO OES | he
ao NN AN FF WD NY | DOD OO Oo HN DWN TW BP WD NO

 

Case 3:18-cv-00461-RCJ-WGC Document 93 Filed 01/15/21 Page 7 of 12

proceedings because courts have inherent power to dismiss an action when a party has willfully
deceived the court and engaged in conduct utterly inconsistent with the orderly administration
of justice. Leon 464 F.3d 951 at 958.

The facts in Leon are demonstrative of the type of spoliation that has been formed to
warrant dismissal and such facts are not present here. In Leon, the Plaintiff was found to have
willfully spoilated evidence on his laptop knowing he had a duty to preserve evidence therein.
The plaintiff admitted he intended to destroy evidence, including pornographic files,
subsequently running a wiping program on his laptop eliminating thousands of files and any
remnants of the same. Jd. at 959. Erwine does not present facts sufficient to establish a
negligent destruction of evidence, much less willful destruction with the intent to deceive or
otherwise mislead. As discussed above, the deletions were the result of an automated process in
which surveillance video in the detention center was overwritten every 30 days. Because the
Defendants were not on notice of potential litigation by Erwine, they had no duty to preserve
this evidence. As such, Plaintiffs request that the Court dismiss the case and enter judgment
against the Defendant’s must be rejected.

The Evidence at Issue is not Relevant to the Instant Lawsuit

In addition, and importantly, the evidence Plaintiff contends was spoliated by the
Defendants is not relevant to any legal issue set forth in Plaintiff's complaint. Plaintiff claims
in this case that he was forced to resign from employment with the CCSO in a manner which
violated his Fourteenth Amendment right to due process. More specifically, Plaintiffs primary
contention in this case is that former Sheriff Ben Trotter violated his due process rights by
failing to follow the mandates of Chapter 289 of the Nevada Revised Statutes, known as the
Peace Officers Bill of Rights. Plaintiff further contends that his Fourteenth Amendment liberty
interests were violated due to the placement of “stigmatizing information” in his personnel file
in the form of the October 10, 2016, memorandum. Under this species of constitutional tort, a
plaintiff must show: (1) that his or her government employer made stigmatizing statements that
call into question the plaintiff's good name, reputation, honor or integrity; (2) that the

stigmatizing statements were made public; and (3) that the stigmatizing statements were made

-7-

 

 
oT Oo ON WN OW HR WD NYO

NO NO NO NH HO YN NY NY NO wR H- H|- | HF FF SF SEF hl S| lh
co NY KN ON BP HYD NY EY ODO lUNOllUlUlUCOULUhMSLCLUDNUCUCUCUN OCR Ow ON

 

Case 3:18-cv-00461-RCJ-WGC Document 93 Filed 01/15/21 Page 8 of 12

concurrently with, or in close temporal relationship to, the plaintiff's dismissal from
governmental employment. See, Cox v. Roskelley, 359 F.3d 1105, 1112 (9th Cir. 2004).

Plaintiffs claim that the actions of the Defendants violated the Nevada Constitution is
based upon the same arguments pertaining to Chapter 289 of the Nevada Revised Statutes as is
his state tort claim for tortious discharge. Plaintiff's defamation claim is premised upon the
argument that former Sheriff Trotter made false statements to the effect that Plaintiff “clearly
violated” CCSO policy on use of force and “behavior standards.”

The surveillance video in question in not relevant to the legal issue of whether the
Plaintiff was given adequate procedural due process in connection with his separation from
employment with the CCSO. Whether or not surveillance video pertaining to Mr. Beaulieu
shows that he was, or was not, given water at an appropriate time by graveyard shift deputies of
the CCSO is not relevant to the Plaintiff's claims. Mr. Trotter did not base his decision to
separate Erwine from employment because the allegations regarding Mr. Beaulieu proved to be
true or not true. Rather, the issue of concern to Mr. Trotter, as described in his memorandum,
was the actions of the Plaintiff in taking it upon himself to investigate the incident before he
reported the alleged mistreatment of Beaulieu to a superior officer. See Trotter Memo, attached
to Plaintiffs Motion as Exhibit 1. While surveillance video pertaining to the Beaulieu incident
would arguably have been relevant to a lawsuit filed against the CCSO by Mr. Beaulieu, it is
not relevant to the Plaintiff's legal claims nor was the CCSO on notice to preserve this video as
it relates to the Plaintiffs lawsuit. It is undisputed that Mr. Beaulieu never brought suit against
Churchill County as it relates to anything that occurred at the Churchill County Sheriff's Office
detention center in October of 2016. There are no facts whatsoever to support any contention
that Churchill County failed to preserve video related to the Beaulieu incident due to a fear that
the contents of the video would benefit Erwine in a civil lawsuit (which was filed on September
28, 2018, almost two years after Erwine’s separation from employment with CCSO).

Nor should the Court entertain Plaintiff's request for an adverse presumption, let alone
entry of default judgment against the Defendants, based upon the Maes video. As noted in Mr.

Trotter’s memorandum, after he received a call from Deputy Jabines regarding the Maes

-8-

 

 
Co Oo Se HN DWN NH BR WD NO

N N NHN N N NY NO N NO FP Fe FP Fe Fe FeSO le
So IN ND Nn FP WN -|§ OD OO fF NHN DBD Wn FP WD NY

(ase 3:18-cv-00461-RCJ-WGC Document 93 Filed 01/15/21 Page 9 of 12

incident, he requested that another deputy review surveillance video of the incident. See
Trotter Memo, attached to Plaintiff's Motion as Exhibit 1. Thereafter, Deputy Mike Davis
reviewed video footage and noted that it showed Erwine “light up his Taser,” but did not show
whether or not it was discharged. /d. Further investigation included having data downloaded
from the taser itself which provided additional information, including that one of the tasers
assigned to the jail was fired for one second at the time of the incident at issue. Jd.

Here, the surveillance video, which did not show whether or not the taser had been fired
by Erwine, is not relevant to the issue of whether the Plaintiff's due process rights were
violated in connection with his termination. The Maes incident provided only one of the bases
for the decision made by Mr. Trotter to terminate the Plaintiff's probationary employment. The
Defendants were not, and should not have been, on notice that any surveillance video related to
the Maes incident would be relevant to a lawsuit brought by Erwine. It is not relevant to
whether or not Erwine was provided adequate due process in connection with his separation
from employment. As is the case with the Beaulieu incident, Maes never filed suit against
Churchill County, nor made a complaint of excessive force such as would have, triggered an
obligation on the part of the County to have preserved such video depending upon when such a
complaint had been made, which it was not. Moreover, the Plaintiff has the available testimony
of both inmates Beaulieu and Maes as alternatives to the videos. When a proponent cannot
produce original evidence of a fact because of the inadvertent loss of the evidence, proof by
secondary evidence is permissible. Med. Lab. Mgmt. Consultants v. Am. Broad. Companies,
Inc., 306 F.3d 806, 825 (9th Cir. 2002); see also Fed.R.Evid. 1004(1). Accordingly, Plaintiffs
motion seeking sanctions against the Defendants as related to this video must be denied.

/I
/II
MI
M1
/Il
/I/

 

 

 
oo Oe KN DO AWA BR WD LO

NO NO NNO WN NO PO NH KR NO Re Rm ee ee
eo sa HN AT FSF WD NYO  -|§ OD OC eH IND DBO AWA F&F WD NO | O&O

v=

Nase 3:18-cv-00461-RCJ-WGC Document 93 Filed 01/15/21 Page 10 of 12

IV
CONCLUSION
Based upon all the foregoing, the Defendant’s respectfully request that the Plaintiffs

motion be dismissed.

DATED this 15" day of January, 2021.

THORNDAL ARMSTRONG
DELK BALKENBUSH & EISINGER

By: __/s/ Ryan J. McElhinney
Katherine F. Parks, Esq.
State Bar No. 6227
Ryan J. McElhinney, Esq.
State Bar No. 12039
6590 S. McCarran Blvd., Suite B
Reno, Nevada 89509
(775) 786-2882
kfp@thorndal.com
rym@thorndal.com
Attorneys for Defendants
Churchill County and

Benjamin Trotter

-10-

 

 

 
o Oo NN WN OH FP WY NYO

N NO N WB NY WN HY NH NO FH FR HH KR HF HF FEF See
ao nN KN AN BP WD NY KF Oo OO OH DH A BP WwW NY KH CO

7S

fase 3:18-cv-00461-RCJ-WGC Document 93 Filed 01/15/21 Page 11 of 12

CERTIFICATE OF SERVICE
Pursuant to FRCP 5(b), I certify that 1 am an employee of THORNDAL ARMSTRONG
DELK BALKENBUSH & EISINGER, and that on this date I caused the foregoing OP POSITION
TO PLAINTIFF’S MOTION TO EXCLUDE TESTIMONY OF DEFENDANTS’
EXPERT to be served on all parties to this action by:
placing an original or true copy thereof in a sealed, postage prepaid, envelope in the
United States mail at Reno, Nevada.

/__ United States District Court, District of Nevada CM/ ECF (Electronic Case Filing)

personal delivery
facsimile (fax)
Federal Express/UPS or other overnight delivery
fully addressed as follows:
Luke Busby, Esq.
316 California Ave., #82
Reno, NV 89509
Attorney for Plaintiff
DATED this 15" day of January, 2021.
/s/ Jennifer Livermore

An employee of THORNDAL ARMSTRONG
DELK BALKENBUSH & EISINGER

-ll-

 

 

 
Oo co IN DB AW FF W NO

oO wo bP NO NYO NY NY NY NO KY Re YY FP Ff Fe FP Pl
oOo YD OA MA B&B WY NY KH CO OO OHH DHA FP WY NY | CO

INDEX OF EXHIBITS

fase 3:18-cv-00461-RCJ-WGC Document 93 Filed 01/15/21 Page 12 of 12

 

EXHIBIT

DESCRIPTION

NO. OF PAGES

 

1.

Trotter Memo

1

 

Affidavit of Ben Trotter in Support of Defendant’s
Opposition to Motion for Presumption and Adverse
Jury Instruction Due to Spoilation of Evidence

2

 

Ww

Matheson Memo

—

 

Declaration of Michael Matheson in Support of
Defendant’s Opposition to Motion for Presumption
and Adverse Jury Insrtuction Due to Spoilation of
Evidence

 

 

 

Affidavit of Sergeant Jesse Nuckolls in Support of
Defendant’s Opposition to Motion for Presumption
and Adverse Jury Instruction Due to Spoilation of
Evidence

 

 

 

 

 

 
